AGREEMENT







    

THIS AGREEMENT, dated as of January 14, 2016, is made and entered into by and
between ARROGENE, INC., a Delaware corporation ("Company" or “Employer”) and
JACK KAVANAUGH ("Consultant").  For the definition of certain terms used in this
Agreement, see Section 6 below.




    

The Company and Consultant agree as follows:




Section 1.  Employment.




1.1.

Engagement.  Effective the date above written (“Effective Date”) the Company
will engage the services of Consultant, and Consultant will accept such
engagement, as an consultant of Company for the Term, subject to and in
accordance with the provisions of this Agreement.




1.2.

Duties.  During the Term, Consultant will serve Company in the capacity of
Executive Chairman.  During the Term, Consultant shall also serve as Chairman of
the Board of Directors (“Board”) as an uncompensated position.  Consultant's
duties as a Consultant of Company include strategic planning, fundraising,
business development and staff development, all in conformity with the
provisions of the Company’s bylaws. Consultant's duties will also include such
other activities, responsibilities and duties as may reasonably be assigned from
time to time by the Board.  




1.3.

Attention and Effort.  During normal business hours, Consultant will devote
Consultant's best efforts, entire productive time, ability and attention to the
business of Company. Consultant shall be required to devote such time, effort
and attention to the affairs of the Company as may from time to time be
requested by the Board, subject to the agreement of Consultant.  Further, during
the Term, Consultant will not, without Company's prior written consent, directly
or indirectly engage in any employment, consulting or other activity which would
interfere or conflict with the performance of Consultant's duties or obligations
to Company or which would directly or indirectly compete with Company.




1.4

Conflicted Interest Transactions.     Consultant acknowledges and agrees that he
will abstain from exercising any right to vote in his capacity as a director or
shareholder of the Company on any matter in which he has a personal interest,
including, without limitation, any vote on the exercise by the Company of its
rights under the Series A Certificate, as defined below, or the rights of the
Company under this Agreement.




Section 2.  Compensation.




2.1.

Series A Convertible Preferred Stock.   In full compensation for all services to
be performed by Consultant for the Company, the Company agrees to sell and issue
to Consultant an aggregate of 2.4 million shares of Series A Convertible
Preferred Stock (the “Shares” or “Series A Preferred Stock”).  In consideration
of the Shares, Consultant shall pay to the Company the sum of $240 (the
“Purchase Price”), the receipt and sufficiency whereof is hereby acknowledged.  








-1-







--------------------------------------------------------------------------------

Concurrently with the execution and delivery of this Agreement, Consultant shall
execute and deliver a Subscription Agreement substantially in the form of
Exhibit 2.1 hereto making customary representations and warranties.




2.2

Certificate of Designations of Series A Convertible Preferred Stock.   The
Shares of Series A Preferred Stock shall be issued under and pursuant to a
Certificate of Designations of Rights and Preferences of Series A Convertible
Preferred Stock (“Series A Certificate”) in the form of Exhibit 2.2 hereof.
 Consultant accepts the Shares subject to the terms and conditions of the Series
A Certificate. The terms and conditions of the Series A Certificate shall be
deemed incorporated herein by this reference.




2.3

Repurchase Rights.   During the Term,  the Shares of Series A Preferred Stock
sold to Consultant under the terms of this Agreement shall be subject to the
right of the Company to repurchase a portion of such Shares as more fully set
forth in the Series A Certificate (the “Repurchase Rights”).




2.4

Incentive and Other Compensation.  Unless otherwise approved by the Board, the
Consultant shall not be entitled to any incentive compensation, bonus or other
forms of remuneration for services performed under this Agreement.




2.5.

Benefits.  During the Term, Consultant will not be entitled to participate in
such fringe benefit programs (e.g., medical, dental, disability, life insurance
and vacation programs) as may be provided from time to time by the Company to
other executive officers or employees.  




2.6.

Expenses.  During the Term, Company will reimburse Consultant for reasonable
out-of-pocket expenses incurred by Consultant in performance of service for
Company under this Agreement (e.g., transportation, lodging and food expenses
incurred while traveling on Company business), all subject to such policies and
other requirements as Company may from time to time establish for its
Consultants generally.




Section 3.  Term and Termination.




3.1.

Commencement.  The Term will commence on the date of this Agreement.




3.2.

Termination.  Either the Company or Consultant shall have the right to terminate
this Agreement at any time, for any reason whatsoever, upon written notice to
the other party. Any termination of this Agreement by either party shall be
deemed to constitute Consultant’s resignation as a director and executive
officer of the Company.  Upon termination, the Company’s Repurchase Rights, as
defined in the Series A Certificate, may be exercised in accordance with the
terms and conditions set forth therein.




3.3.

Return of Company Property.  Upon termination of the Term, Consultant will
deliver to Company any and all property of Company which is in Consultant's
possession or control (including, but not limited to, any and all Materials).











-2-







--------------------------------------------------------------------------------



3.4.

Survival.  Sections 4 and 5, together with all other provisions of this
Agreement that may reasonably be interpreted or construed to survive any
termination of the Term, will survive any termination of the Term.




Section 4.

  Confidentiality and Work Product.




4.1.

Confidential Information.  In the course of Consultant's engagement with
Company, Consultant will have access to certain Confidential Information.
 Consultant will use and disclose Confidential Information solely for the
purposes for which it is provided and will take reasonable precautions to
prevent any unauthorized use or disclosure of the same.  Consultant will not use
or disclose any Confidential Information (a) other than as required in the
course of Consultant's engagement with Company, (b) for Consultant's own
personal gain, or (c) in any manner contrary to the best interests of Company.




4.2.

Proprietary Information of Others.  Consultant will not use in the course of
Consultant's engagement with Company, or disclose or otherwise make available to
Company any information, documents or other items which Consultant may have
received from any other person (e.g., a prior employer) and which Consultant is
prohibited from so using, disclosing or making available (e.g., by reason of any
contract, court order, law or obligation by which Consultant is bound).




4.3.

Work Product.  All Work Product as a result of Consultant’s work with the
Company which Consultant conceives, develops or first reduces to practice,
either alone or with others, during the Term will be the sole and exclusive
property of Company, together with any and all related Intellectual Property
Rights.  The foregoing applies to all Work Product which relates to Consultant's
performance of services under this Agreement, Company's Field of Business or
Company's actual or demonstrably anticipated research or development and whether
or not such Work Products are conceived, developed or first reduced to practice
during normal business hours or with the use of any equipment, supplies,
facilities, personnel, Confidential Information or other resource of Company.




4.4.

Disclosure and Protection of Work Products.  Consultant will disclose all Work
Products described in paragraph 4.3 to Company, promptly and in writing.  At
Company's request and at Company's expense, Consultant will assist Company or
its designee in efforts to protect such Work Products.  Such assistance may
include, but is not necessarily limited to, the following:  (a) making
application in the United States and in foreign countries for a patent or
copyright on any Work Products specified by Company; (b) executing documents of
assignment to Company or its designee of all Consultant's right, title and
interest in and to any Work Product and related Intellectual Property Rights;
and (c) taking such additional action (including, but not limited to, the
execution and delivery of documents) to perfect, evidence or vest in Company or
its designee all rights, title and interest in and to any Work Product and any
related Intellectual Property Right.




4.5.

Materials.  All Materials and related Intellectual Property Rights will be the
sole and exclusive property of Company, whether or not such Materials are marked
with any Intellectual Property Right notice of Company or Consultant.  All such
Materials authored, made, conceived or developed by Consultant or made available
to Consultant (or any copies or extracts thereof) will be held by Consultant in
trust solely for the benefit of Company.  Consultant will use








-3-







--------------------------------------------------------------------------------

such Materials only as required in the course of Consultant's engagement with
Company or as otherwise authorized in writing by Company.




4.6.

Exceptions.  This Agreement does not apply to any invention for which no
equipment, supplies, facility or trade secret information of Company was used,
and which was developed entirely on Consultant's own time, unless:  (a) the
invention relates (i) directly to the Company or (ii) to Company's actual or
demonstrable anticipated research or development; or (b) the invention results
from any work performed by Consultant for Company.




Section 5.  Noncompetition and Nonsolicitation.




5.1.

Noncompetition.  During the Term and for a period of two (2) years after the end
of the Term, Consultant will not directly or indirectly be employed by, own,
manage, operate, join, control or participate in the ownership, management,
operation or control of or be connected with any business activity which is
within Company's Field of Business within a radius of 100 miles from any
geographical territory or location where the Company transacts business.  For
purposes of the foregoing, Consultant will be deemed to be connected with such
business if the business is carried on by:  (a) a partnership in which the
Consultant is general or limited partner; (b) a corporation of which Consultant
is a shareholder(other than a shareholder owning less than 5% of the total
outstanding shares of the corporation), officer, or director; or is an employee,
consultant, agent, member or other representative. Notwithstanding the
provisions of this Section 5.1, and for the avoidance of doubt, it is agreed
that Consultant’s involvement with other companies in cancer, stem cell and
longevity therapies so long as not in direct competition with the Company shall
not be deemed a violation of this Agreement, and Consultant may continue such
activities throughout the term of this Agreement.




5.2.

Nonsolicitation.  During the Term and for a period of two (2) years after the
end of the Term, Consultant will not directly or indirectly solicit or entice
any of the following to cease, terminate or reduce any relationship with Company
or to divert any business from Company;  (a) any employee, consultant or
representative of Company; (b) any contractor or supplier of Company; (c) any
customer or client of Company; or (d) any prospective customer or client from
which Consultant solicited business within the last year of the Term.  Further,
Consultant will not directly or indirectly disclose the names, dresses,
telephone numbers, compensation, or arrangements between Company and any person
or entity described in (a), (b) or (c) above to any competitor of Company.




Section 6.  Definitions.




Whenever used in this Agreement with initial letters capitalized, the following
terms will have the following specified meanings:




6.1.

"Board" means Company's Board of Directors.




6.2.

"Company's Field of Business" means any of the fields of the Company's business.
 On the date of the Agreement, Company's Field of Business includes, but is not
necessarily limited to, the following:  The development, clinical translation
and commercialization of








-4-







--------------------------------------------------------------------------------

nanobiopharmaceuticals for human diseases, as well as the development of novel
diagnostic drugs for human disease detection.




6.3.

"Confidential Information" means any information that is confidential,
proprietary or trade secret information of Company or any of its customer or
clients or any other information the use of disclosure of which by Company is
prohibited or restricted (e.g., by reason of any contract, court order, law or
other obligation by which Company is bound).  "Confidential Information" may
include, but is not necessarily limited to, technology, computer programs,
business plans, marketing plans, information as to existing or future products
or services of Company, financial projections, unpublished works of original
authorship, customer lists, financial information, and trade secrets.




Notwithstanding the foregoing, the restrictions on disclosure and use of
information and materials as set forth in Section 4 shall not apply to the
following, and the following is not confidential or proprietary information:
 (1) any information or materials which were generally available to the public
at the time made available to Consultant by the Company; (2) any information or
materials which become, without breach of Section 4 and through no fault of
Consultant, generally available to the public; (3) any information or materials
which Consultant has received from other sources prior to the date of this
Agreement, subject to no restrictions on disclosure applicable to Consultant;
and (4) any information or materials which Consultant at any time lawfully
obtains from a third party who is not under any obligation of secrecy or
confidentiality to the Company, under circumstances permitting disclosure by
Consultant to others without restriction.




6.4.

"Intellectual Property Right" means any patent, copyright, trade secret, trade
name, trademark or other intellectual property right.




6.5.

"Materials" means hardware, software, programs, manuals, drawings, designs,
articles, writings, data, notes, memorandum, manuscripts, notebooks, proposals,
work plans, interim and final reports, project files, client contract records
and other tangible manifestations of any Confidential Information or Work
Products.




6.6.

"Term" means the term of Consultant's engagement as an Consultant of Company
pursuant to this Agreement.




6.7.

"Work Product" means any invention, discovery, concept or idea (including, but
not necessarily limited to, hardware, software programs, or processes,
techniques, know-how, methods, systems, improvements, analytical reports, and
other developments).




Section 7.  Miscellaneous.




7.1.

Compliance with Laws.  In the performance of this Agreement, each party will
comply with all applicable laws, regulations, rules, orders and other
requirements of governmental authorities having jurisdiction.




7.2.

Equitable Relief.  Consultant acknowledges that:  the provisions of Sections 4
and 5 are essential to Company; Company would not enter into this Agreement if
it did not include such provisions; the damages sustained by Company as a result
of any breach of such








-5-







--------------------------------------------------------------------------------

provisions cannot be adequately remedied by damages; and, in addition to any
other right or remedy that Company may have (e.g., under this Agreement, by law
or otherwise), Company will be entitled to injunctive and other equitable relief
to prevent or curtail any breach of any such provisions.




7.3.

Nonwaiver.  The failure of either party to insist upon or enforce strict
performance by the other of any provision of this Agreement or to exercise any
right, remedy or provision of this Agreement will not be interpreted or
construed as a waiver or relinquishment to any extent of such party's right to
consent or rely upon the same in that or any other instance; rather, the same
will be and remain in full force and effect.




7.4.

Entire Agreement.  This Agreement constitutes the Entire Agreement, and
supersedes any and all prior Agreements, between Company and Consultant.  No
amendment, modification or waiver of any of the provisions of this Agreement
will be valid unless set forth in a written instrument signed by the party to be
bound thereby.




7.5.

Applicable Law.  This Agreement will be interpreted, construed and enforced in
all respects in accordance with the local laws of the State of California,
without reference to its choice of law rules.




7.6.

Attorneys Fees.  In the event that either party consults or retains an attorney
to enforce the terms of this Agreement, the prevailing party in any such dispute
or litigation shall be entitled to recover from the other party its reasonable
attorneys fees and costs incurred.




7.7.

Severability.  If any of the provisions of this Agreement are held to be invalid
or unenforceable, the remaining provisions shall nevertheless continue to be
valid and enforceable to the extent permitted by law.




Company:

ARROGENE, INC., a Delaware corporation







By:  /s/ Maurizio Vecchione 




Its: CEO










Consultant:

/s/ Jack Kavanaugh

JACK KAVANAUGH

















-6-





